DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The figures from the documents submitted with 371 applications on 09/24/2020 are not formal and so are not acceptable and applicant is required to furnish a drawing under 37 CFR 1.81(c) and no new matter should be introduced in the required drawings. This requirement will be reiterated and expanded upon in the following paragraph.
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
	The specifications are being objected to due to the length of the abstract.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 19 objected to because of the following informalities: 
Claim 19 recites “… is measured by DSC according to…”, and while this is clear from the specifications that “DSC” is referring to “Dynamic Scanning Calorimeter (DSC)”, the claim needed to be objected to since the claim(s) do not recite the full name for the abbreviation DSC at least once.
 .  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 15 recites “at least one fixed application unit for the SM … successively constructs the support structure for the shaped body” which include a generic placeholder of “application unit” followed by functional limitation of “…successively constructs the support structure for the shaped body” and needs to be interpreted under requirements of 35 U.S.C. 112(f). A corresponding structure was not found in the specifications for the generic placeholder.
Claim 16 recites the limitation of “at least one fixed application unit for the SFM which by site-specific application of the SFM on the base plate… successively constructs the structure for the shaped body” which similarly to above uses an “application unit” as the generic place holder with the limitation of “successively constructs the structure for the shaped body” and needs to be interpreted under requirements of 35 U.S.C. 112(f).  A corresponding structure was not found in the specifications for the generic placeholder. 
Claim 19 recites “…the solidification temperature is determined on a rheometer have a plate-plate geometry, a diameter of 25 mm, and a gap width of 300 µm by means of a temperature sweep” which include a generic placeholder of “means of a temperature sweep” associated with a functional limitation of “the solidification temperature is determined on a rheometer have a plate-plate geometry” which needs to be interpreted under requirements of 35 U.S.C. 112(f). The generic placeholder of “means of a temperature sweep” corresponds with the discloser “a temperature sweep experiment under dynamic stressing of the sample with constant deformation and frequency upon cooling in the 
temperature range from 70*C to 20*C.” which is an act that preforms the function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one fixed application unit  for the SM … successively constructs the support structure for the shaped body” and “at least one fixed application unit for the SFM which by site-specific application of the SFM on the base plate… successively constructs the structure for the shaped body” in claims 15 and 16 respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “optional further additives…” wherein the limitation renders the claim vague and indefinite. It is unclear whether the limitation of “further additives” is part of the claimed subject matter.
Claim 15 & 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 15 and 16 recite “a site-specific application of the SM” and “a site-specific application of the SFM” respectively, wherein the scope of the term “site-specific” is not clearly defined in the claims or specifications. For the purposes of examination, the scope of the term “site-specific” is going to be interpreted as meaning “in a pre-determined location”.
Claim limitation “at least one fixed application unit for the SM … successively constructs the support structure for the shaped body” in claim 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose a structure for the generic place holder “application unit” thus the discloser is devoid of any structure that preforms the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “at least one fixed application unit for the SFM which by site-specific application of the SFM on the base plate… successively constructs the structure for the shaped body” in claim 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose a structure for the generic place holder “application unit” thus the discloser is devoid of any structure that preforms the function in claim 16. It should be noted that although the generic place holder is the same for the claim limitations of claims 15 and 16 that their rejections under 112(b) are independent of each other. Claim 15 deals with an application unit for SM while claim 16 deals with an application unit for SFM. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15, 16, 26-28  are rejected under 35 U.S.C. 103 as being unpatentable over Achten (US 20190240896 A1) in view of Giller (US 20190193335 A1) 
Regarding claim 15,  A process for additive construction of shaped bodies by site-specific application of a structure-forming material SFM, comprising: simultaneously or with a temporal offset, applying at least one support material SM in regions which remain free from SFM (In a synonymous manner, Achten discloses that in the preferred embodiment of the invention support materials that can easily be separated from the intended three dimensional structure (this structure being inherently formed by structure forming materials) are included. The mention of their ability to be separated demonstrates that they occupy different regions [Achten, Paragraph 101,].) wherein the application of the SM is carried out via an apparatus comprising at least one fixed application unit for the SM which by site-specific application of the SM on a base plate positionable in the x, y and z direction successively constructs the support structure for the shaped body. In a synonymous manner, Achten discloses that the head of the extruder (synonymous with the application unit) was fixed and material extruded through it is released on a movable surface in the xyz direction. It would be obvious for one of ordinary skill that both the SFM and SM are or can be extruded from the aforementioned extruder. (Achten, Paragraph 139). 
	Achten does not appear to disclose what the SM composition comprises of, however Achten states that the support materials could be water soluble or low temperature melting polymers or waxes. In an analogous art (Giller, paragraph 46) teaches a support structure that includes polymetric material that is water soluble, giving the example of polyethylene oxide and glycol-based polymers. (Giller, paragraph 87), a polyethylene glycol based ink comprising a polyethylene glycol & dipropylene glycol methyl ether which are both polyethers, the sulfactant BYK-333 (sulfactants being rheological additives) (BYK Chemie) and a compatible dye which serves as an additional additive. 
One of ordinary skill in the art at the time of the invention would be motivated to modify Achten with Giller so that the support structure could be dissolved in an aqueous solution. Consequently, in doing so, one of ordinary skill in the art would have a SM is a composition comprising (A) at least one polyether, (B) at least one particulate rheological additive and (C) optional further additives and after completion of construction of the shaped body the SM is removed from the shaped body.
	Regarding claim 16 The process of claim 15, wherein the application of the SFM is carried out via an apparatus comprising at least one fixed application unit for the SFM which by site-specific application of the SFM on the base plate positionable in the x, y and z direction successively constructs the structure for the shaped body. In a synonymous manner, Achten discloses that the head of the extruder (synonymous with the application unit) was fixed and material extruded through it is released on a movable surface in the xyz direction. It would be obvious to one of ordinary skill that both the SFM and SM are or can be extruded from the aforementioned extruder (Achten, Paragraph 139).
	
	Regarding claim 26, The process of claim 15, wherein the SM is removed from the shaped body mechanically or by dissolution in a solvent. In a synonymous manner, Achten discloses that the support materials could be water soluble or low temperature melting polymers or waxes (Achten, Paragraph 101).
Regarding claim 27, The process of claim 15, wherein the SFM is selected from the group consisting of acrylates, acrylate-silicone copolymers, acryloyl-functional silicones and silicone rubber compositions. In a synonymous manner, Achten discloses that the first material (which serves as the SFM) can be a silicone rubber (Achten, Paragraph 36).
Regarding claim 28, The process of claim 15, wherein the SFM is a silicone rubber composition. In a synonymous manner, Achten discloses that the first material (which serves as the SFM) can be a silicone rubber [Achten, Paragraph 36].

Claim 17-23  are rejected under 35 U.S.C. 103 as being unpatentable over Achten (US 20190240896 A1) in view of Giller (US 20190193335 A1), as applied to claims 15, 16 & 26-28, and in further view of Ng US 20130026683 A1, Dadum US 20180258559 A1, NPL “CARBOWAX Polyethylene Glycol PEG 4000” & NPL “PEG_400-Wikipedia” .
Regarding claim 17-23, as disclosed in the rejection for claim 15, the combination of Achten with Giller, comprises of a Polyethylene Glycol ink which would be used as the water-soluble support material. The Polyethylene Glycol ink is composed 60% polyethylene glycol 400 (also known as PEG 400) & 38% dipropylene glycol methyl ether and 1% sulfactant BYK-333 and a compatible dye which serves as an additional additive. The polyether, Polyethylene Glycol has a solidification point of 4°C to 8°C and a molecular weight of 380-420 g/mol (PEG_400-Wikipedia). 
The modification of Achten with Giller does not explicitly disclose the process of claims 17 and 19,  wherein at 70°C the SM is a shear-thinning viscoelastic composition and contains as component (A) a polyether composition comprising (Al) at least one first polyether having a solidification point of less than 35°C and (A2) at least one second polyether having a solidification point of not less than 35°C, wherein the solidification point is measured by DSC according to DIN EN ISO 11357-3 and the proportion of the second polyether (A2) based on the total weight of the polyether composition is not less than 5% by weight to not more than 70% by weight, wherein the SM exhibits the following: - a shear viscosity of below 10-Pa-s, measured at 70°C and a shear rate of 100 s-1 on a rheometer having plate-plate geometry, a diameter of 25 mm, and a gap width of 300 pm, - a storage modulus G' of at least 5x103 Pa measured at 70°C on a rheometer having plate- plate geometry, a diameter of 25 mm, and a gap width of 300 pm and - a solidification temperature of not less than 20°C to not more than 60°C, wherein the solidification temperature is determined on a rheometer have a plate-plate geometry, a diameter of 25 mm, and a gap width of 300 pm by means of a temperature sweep under dynamic shear stress, wherein the sample is subjected to stepwise cooling from 70°C to 20°C at a cooling rate of 1.5 K/min and the sample is subjected to a constant deformation of 0.1% at a constant frequency of 10 Hz.
In an analogous art Dadum discloses that in polymetric blends and filaments, higher molecular weight thermoplastic polymers and lower molecular weight thermoplastic polymers can be the same type of polymer or have at least one type of polymetric unit in common. Dadum also discloses that preparing these polymetric blends and filaments by fused deposition modeling processes improves the isotropy of three-dimensional objects (Dadum, Abstract). This is evidenced by Ng (Ng, paragraph 39) who discloses that if the viscosity of higher molecular weight materials can be modified by temperature and lower molecular weight monomers and oligomers. Ng further disclosed the use of the said modified high molecular weight materials can allow for more toughness in three-dimensional structure which is stated to include support structures.
One of ordinary skill in the art at the time of the invention would have found it obvious use higher & lower molecular weight thermoplastic polymers of the same type or with common polymetric units. The combination of Achten and Giller would be modified to replace dipropylene glycol methyl ether with PEG 4000 which has a molecular weight of 3600 to 4000 g/mol and a solidification temperature of 53-59°C or another higher molecular weight polymer with the same type or common polymetric units, such that it would be 38% of the composition (CARBOWAX Polyethylene Glycol PEG 4000). One of ordinary skill in the art at the time of the invention would be motivated to do so in order to improve the isotropy of the polymetric blend.  In the combination of Achten, Giller, Dadum, and Ng, the Polyethylene Glycol ink which would comprise of 60% polyethylene glycol 400 & 38% PEG 4000, and 1% sulfactant BYK-333 and a compatible dye which serves as an additional additive, wherein the polyethylene glycol 400 and PEG 4000 would be a polymetric blend (the blend could be analogously called a polyether component). 	
Therefore  in addressing claim 17 & 19, In the combination of Achten, Giller, Dadum, and Ng, does not explicitly disclose that the Polyethylene Glycol ink exhibits the following: - a shear viscosity of below 10-Pa-s, measured at 70°C and a shear rate of 100 s-1 on a rheometer having plate-plate geometry, a diameter of 25 mm, and a gap width of 300 pm, - a storage modulus G' of at least 5*103 Pa measured at 70°C on a rheometer having plate- plate geometry, a diameter of 25 mm, and a gap width of 300 pm and - a solidification temperature of not less than 20°C to not more than 60°C, wherein the solidification temperature is determined on a rheometer have a plate-plate geometry, a diameter of 25 mm, and a gap width of 300 pm by means of a temperature sweep under dynamic shear stress, wherein the sample is subjected to stepwise cooling from 70°C to 20°C at a cooling rate of 1.5 K/min and the sample is subjected to a constant deformation of 0.1% at a constant frequency of 10 Hz. 
However, the combination of Achten, Giller, Dadum, and Ng, discloses a process wherein the Polyethylene glycol ink comprising of a polyether composition (A) comprising of PEG 400 (A1) which has a solidification point of less than 35 °C and PEG 4000 (A2) which has a solidification point of not less than 35 °C and is 38% of the composition, such that the Polyethylene glycol ink has the same materials & in an analogous process to the one featured in claims 17 & 19. The combination of Achten, Giller, Dadum, and Ng teaches the same materials and process it would be prima facie obvious that the modified Polyethylene Glycol Ink would have the same properties as the SM unless shown the contrary.
	Therefore, in addressing claim 18, the Polyethylene glycol ink (analogous to the SM) comprises of both PEG 4000 and Polyethylene glycol 400 which are both polyethylene glycols.  
	Therefore, in addressing claim 20, the Polyethylene glycol ink (analogous to the SM) comprises of both PEG 4000 and Polyethylene glycol 400 which are both polyethylene glycols, wherein PEG 4000 is analogous to A2 and   Polyethylene glycol 400 is analogous to A1.
Therefore, in addressing claim 21, the Polyethylene glycol ink (analogous to the SM) comprises of Polyethylene glycol 400 which is a polyethylene glycol, wherein the Polyethylene glycol 400 is analogous to A1.
Therefore, in addressing claim 22, the Polyethylene glycol ink (analogous to the SM) comprises of PEG 4000 which is a polyethylene glycol, wherein the PEG 4000 is analogous to A2.
Therefore, in addressing claim 23, the Polyethylene glycol ink (analogous to the SM) comprises of PEG 4000 which is analogous to A2, and is 35% of the composition.

Claim 24 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Achten (US 20190240896 A1) in view of Giller (US 20190193335 A1) as applied to claim 15, 16, & 26-28 and in further view of Gottschalk-Gaudig (US 7,951,848).
Regarding claim 24-25, the combination of Achten and Giller, wherein the Polyethylene Glycol Ink is composed 60% polyethylene glycol 400 (also known as PEG 400) & 38% dipropylene glycol methyl ether and 1% sulfactant BYK-333 and a compatible dye, does not explicitly disclose the Polyethylene Glycol Ink using a rheological additive composed of a hydrophobic silica having a silanol group density of less that 1.8 silanol groups per nm2 and a methanol number of at least 30.
In an analogous art Gottschalk-Gaudig discloses partially hydrophobic silicas in the preparation of synthetic resins and sealants for the purpose of adjusting rheology (Gottschalk-Gaudig, Section 6, line 45-49). It is further disclosed that the silicas used have a methanol number of less than 30 and a silanol group density of 0.9-1.7 silanol groups per nm2 (the silanol group density being obtained via acid-based titration) (Gottschalk-Gaudig, Section 2, line 35-51). 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the combination of Achten and Giller with Gottschalk-Gaudig to include the partially hydrophobic silica for the purpose of adjusting rheology, such that the Polyehylene Glycol Ink would include the partially hydrophobic silica with a methanol number of about 30.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim 15, 24-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No.10744717. Although the claims at issue are not identical, they are not patentably distinct from each other because in both claim 1 of U.S. Patent No.10744717 and claim 15 of applicant have similarities in many aspects including claiming support materials composed of at least one polyether, one particulate rheological additive and optional further additives/substances.  Further claim 2-8 of U.S. Patent No.10744717 and claim 24-26 of applicant share many aspects, including a hydrophobic silica with a silanol group density, determined by means of acid-base titration, of less than 1.8 silanol groups per nm.sup.2, with the hydrophobic silica having a methanol number of at least 30, and the support material with the ability to be removed mechanically or dissolved in solution.
Claim 15, 24-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 14-16 of U.S. Patent No. 10899080. Although the claims at issue are not identical, they are not patentably distinct from each other because in both claim 1 of U.S. Patent No.10899080 and claim 15 of applicant have similarities in many aspects including claiming support materials composed of at least one polyether, one particulate rheological additive and optional further additives/substances.  Further claim 14-16 of U.S. Patent No.10744717 and claim 24-26 of applicant share many aspects, including a hydrophobic silica with a silanol group density, determined by means of acid-base titration, of less than 1.8 silanol groups per nm.sup.2, with the hydrophobic silica having a methanol number of at least 30, and the support material with the ability to be removed mechanically or dissolved in solution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571) 270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN W HATCH/               Examiner, Art Unit 4124                                                                                                                                                                                         
/SEYED MASOUD MALEKZADEH/               Primary Examiner, Art Unit 1754